        Case 2:21-cv-01230-EFB Document 3 Filed 07/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    WILLIAM CRAIG PURCARO,                           No. 2:21-cv-1230-EFB P
11                        Petitioner,
12            v.                                       ORDER
13    C.H.C.F. WARDEN,
14                        Respondent.
15

16          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

17   28 U.S.C. § 2254. However, he has neither filed an application for leave to proceed in forma

18   pauperis nor paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner

19   will be provided the opportunity to either submit a request to proceed in forma pauperis or submit

20   the appropriate filing fee.

21          In accordance with the above, IT IS ORDERED that:

22       1. Petitioner shall submit, within thirty days from the date of service of this order, a request

23           to proceed in forma pauperis or the appropriate filing fee; petitioner’s failure to comply

24           with this order may result in this action being dismissed; and

25       2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis form

26           used by this district.

27   Dated: July 21, 2021.

28
